                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MATTHEW S. PARKER,                                     )       Civil Action No. 2:18-cv-911
                                                       )
                               Plaintiff,              )       Magistrate Judge Lenihan
                                                       )
                       v.                              )
                                                       )
BUTLER COUNTY PENNSYLVANIA,                            )
GLORIA SCHWEITZER, and                                 )
WEXFORD HEALTH SOURCES, INC.,                          )
                                                       )       ECF Nos. 32 & 36
                               Defendants.             )

                                  MEMORANDUM OPINION

       Presently before the Court are Motions to Dismiss filed by Defendants Gloria Schweitzer,

and Wexford Health Sources, Inc. (ECF No. 32) and Defendant Butler County (ECF No. 36).

For the reasons that follow, the Motion to Dismiss filed by Gloria Schweitzer and Wexford

Health Sources, Inc. (ECF No. 32) will be granted in part and denied in part. It will be granted

as it relates to Plaintiff’s claims for injunctive and declaratory relief and as to any attempt by

Plaintiff to hold Wexford Health liable pursuant to the doctrine of respondeat superior. It will be

denied in all other respects and Plaintiff’s Eighth Amendment claim against Schweitzer and

Monell claim against Wexford Health will proceed to discovery.

       The Motion to Dismiss filed by Defendant Butler County (ECF No. 36) will be granted.

I.     FACTS AND PROCEDURAL BACKGROUND

       Plaintiff Matthew S. Parker (“Plaintiff”) filed his Amended Complaint on February 26,

2019. (ECF No. 30.) On March 4, 2019, Defendants Gloria Schweitzer (“Schweitzer”) and

Wexford Health Sources, Inc. (“Wexford Health”) filed their Motion to Dismiss. (ECF No. 32.)

Plaintiff was ordered to file a response by April 3, 2019. (ECF No. 34.) On March 7, 2019,

Defendant Butler County filed its Motion to Dismiss. (ECF No. 36.) Plaintiff was ordered to
file a response to this motion by April 5, 2019. (ECF No. 38.) On March 28, 2019, Plaintiff

filed a Motion for Extension of Time to file his response to the Motion to Dismiss filed by

Defendant Butler County because he had not yet received the Motion to Dismiss at his

institution. (ECF No. 44.) On March 29, the Court granted Plaintiff’s Motion for Extension of

Time and extended Plaintiff’s deadlines for filing responses to both Motions to Dismiss until

May 6, 2019. (ECF No. 46.) On April 2, 2019, Plaintiff filed his Response to the Motion to

Dismiss filed by Defendants Schweitzer and Wexford Health. (ECF No. 47.) As of the date of

this Memorandum Opinion, Plaintiff has filed no response to the Motion to Dismiss filed by

Defendant Butler County. Moreover, Plaintiff has filed no additional requests for extension of

time to respond and therefore, the Court assumes that Plaintiff has received Butler County’s

Motion to Dismiss and accompanying brief. See Order ECF No. 54.

        In the Amended Complaint, Plaintiff alleges that in the evening of February 27, 2018, he

was booked in the Butler County Prison, for a second time, following a jury trial. (ECF No. 30 ¶

8 at p.3.) He had been previously incarcerated there for three (3) days relating to the same case

on December 20, 2016. (ECF No. 30 ¶ 8 at p.3.) During his initial incarceration, he had no

difficulties getting his prescription medications from the medical staff: Prozac for severe

depression; and Lisinopril for high blood pressure. (ECF No. 30 ¶ 8 at p.3.)

        During processing on February 27, 2018, Plaintiff alerted the nurse to his diagnosis of

Severe Depression and his prescription for Prozac. (ECF No. 30 ¶ 8 at p.4.) Following the

initial medical screening, Plaintiff was placed in the Restricted Housing Unit pending

classification. (Id.)

        The next morning, during the medication pass, Plaintiff received only Lisinopril. He

inquired as to why he did not receive the Prozac, and was advised to “put in a sick call slip.” He



                                                 2
submitted the sick call slip and asked each nurse during rounds about why he had not received

the Prozac. He was advised each time to submit a sick call slip. Plaintiff submitted one (1) sick

call slip for each day he inquired as to why he had not received the Prozac. (ECF No. 30 ¶ 8 at

p.4.)

        After approximately four (4) days, Plaintiff was transferred to another unit. While there,

he was called to go to the “Attorney/Client Meeting Room.” He explained the situation “calmly

and thoroughly” to Defendant Schweitzer who identified herself as a “Quality Mental Health

Professional.” Defendant Schweitzer then told Plaintiff that the CVS pharmacy has no refills on

record for him and that Plaintiff was “out of luck.” (ECF No. 30 ¶ 8 at p.4.) Plaintiff also

alleges that she told him to “deal with it.” Plaintiff asked Defendant Schweitzer to call his

primary care physician to verify his prescription. Schweitzer responded that it “wasn’t her job to

call anyone for an inmate.” Plaintiff alleges that Schweitzer again advised him to “deal with it”

and that there are no difficulties in withdrawing from Prozac. Schweitzer directed Plaintiff to

use his coping skills and to “get over it—this is jail.” Plaintiff then states that at this point,

Schweitzer dismissed him with a hand gesture and stated what sounded like “screw you sicko.”

(ECF No. 30 ¶ 8 at p.5.)

        Thereafter, Plaintiff submitted three (3) grievances relating to his failure to receive his

Prozac prescription which described his “mounting” withdrawal symptoms. In each grievance,

Plaintiff detailed the primary withdrawal symptoms he faced throughout the day including severe

headaches, massive mood swings, depression, and a major increase in anxiety. Plaintiff received

no responses to his grievances. (ECF No. 30 ¶ 8 at p.5.)

        During the week of March 16, 2018, Defendant Schweitzer met with Plaintiff again and

stated that Plaintiff “whined too much” and complained about his depression and withdrawal



                                                   3
symptoms “too much.” Schweitzer finally stated that Plaintiff would be scheduled to see the

psychiatrist and to “quit bitching.” Plaintiff’s Prozac was immediately restarted after speaking to

the psychiatrist via webcam. (ECF No. 30 ¶ 8 at pp. 5-6.)

       In his Amended Complaint, Plaintiff alleges an Eighth Amendment claim against all

Defendants for deliberate indifference to serious medical needs. (ECF No. 30 ¶ 9.) He seeks

declaratory relief, and injunctive relief as it relates to administrative punishment within the

Butler County Prison directed to Defendant Schweitzer. He also seeks punitive damages, costs

and any other relief the Court deems just. (ECF No. 30 ¶¶ 10-15.)

II.    LEGAL STANDARD

       The United States Court of Appeals for the Third Circuit summarized the standard to be

applied in deciding motions to dismiss filed pursuant to Rule 12(b)(6):

               Under the “notice pleading” standard embodied in Rule 8 of the
               Federal Rules of Civil Procedure, a plaintiff must come forward
               with “a short and plain statement of the claim showing that the
               pleader is entitled to relief.” As explicated in Ashcroft v. Iqbal, 556
               U.S. 662, 678 (2009), a claimant must state a “plausible” claim for
               relief, and “[a] claim has facial plausibility when the pleaded
               factual content allows the court to draw the reasonable inference
               that the defendant is liable for the misconduct alleged.” Although
               “[f]actual allegations must be enough to raise a right to relief
               above the speculative level,” Bell Atlantic Corp. v. Twombly, 550
               U.S. 544, 555 (2007), a plaintiff “need only put forth allegations
               that raise a reasonable expectation that discovery will reveal
               evidence of the necessary element.” Fowler, 578 F.3d at 213
               (quotation marks and citations omitted); see also Covington v. Int'l
               Ass'n of Approved Basketball Officials, 710 F.3d 114, 117–18 (3d
               Cir. 2013).

Thompson v. Real Estate Mortg. Network, 748 F.3d 142, 147 (3d Cir. 2014).

       Importantly, when considering pro se pleadings, a court must employ less stringent

standards than when judging the work product of an attorney. Haines v. Kerner, 404 U.S. 519,

520 (1972). When presented with a pro se complaint, the court should construe the complaint

                                                  4
liberally and draw fair inferences from what is not alleged as well as from what is alleged.

Dluhos v. Strasberg, 321 F.3d 365, 369 (3d Cir. 2003). In a § 1983 action, the court must “apply

the applicable law, irrespective of whether the pro se litigant has mentioned it by name.”

Higgins v. Beyer, 293 F.3d 683, 688 (3d Cir. 2002) (quoting Holley v. Dep’t of Veteran Affairs,

165 F.3d 244, 247-48 (3d Cir. 1999)). See also Nami v. Fauver, 82 F.3d 63, 65 (3d Cir. 1996)

(“Since this is a § 1983 action, the [pro se] plaintiffs are entitled to relief if their complaint

sufficiently alleges deprivation of any right secured by the Constitution.”). Notwithstanding this

liberality, pro se litigants are not relieved of their obligation to allege sufficient facts to support a

cognizable legal claim. See, e.g., Taylor v. Books A Million, Inc., 296 F.3d 376, 378 (5th Cir.

2002); Riddle v. Mondragon, 83 F.3d 1197, 1202 (10th Cir. 1996).

III.    ANALYSIS

        Section 1983 of the Civil Rights Act provides as follows:

                Every person who, under color of any statute, ordinance,
                regulation, custom, or usage of any State or Territory or the
                District of Columbia, subjects, or causes to be subjected, any
                citizen of the United States or any other person within the
                jurisdiction thereof to the deprivation of any rights, privileges, or
                immunities secured by the Constitution and laws, shall be liable to
                the party injured in an action at law, suit in equity, or other proper
                proceeding for redress . . . .

42 U.S.C. § 1983. To state a claim for relief under this provision, a plaintiff must demonstrate

that the conduct in the complaint was committed by a person or entity acting under color of state

law and that such conduct deprived the plaintiff of rights, privileges or immunities secured by the

Constitution or the laws of the United States. Piecknick v. Commonwealth of Pennsylvania, 36

F.3d 1250, 1255-56 (3d Cir. 1994). Section 1983 does not create rights; it simply provides a

remedy for violations of those rights created by the United States Constitution or federal law.

Kneipp v. Tedder, 95 F.3d 1199, 1204 (3d Cir. 1996).

                                                    5
       A.      Motion to Dismiss filed by Defendants Wexford Health and Schweitzer (ECF No.
               32)

       Defendants Wexford Health and Schweitzer (collectively “Defendants”) argue that

Plaintiff has failed to allege an Eighth Amendment violation because he is unable to allege facts

to show that he had a serious medical need to which Defendants were deliberately indifferent.

(ECF No. 33 at 5-12.) Plaintiff responds that his medical needs requiring Prozac were serious

and that Defendants were deliberately indifferent to those needs by denying Plaintiff his

medication for 19 days while he was experiencing “mounting” withdrawal symptoms.

       The Eighth Amendment protects individuals against the infliction of “cruel and unusual

punishments.” U.S. Const. amend. VIII. This protection, enforced against the States through the

Fourteenth Amendment, guarantees incarcerated persons humane conditions of confinement. In

this regard, prison officials must ensure that inmates receive adequate food, clothing, shelter and

medical care, and must “take reasonable measures to guarantee the safety of the inmates.”

Farmer v. Brennan, 511 U.S. 825, 832 (1994) (quoting Hudson v. Palmer, 468 U.S. 517, 526-27

(1984)).

       In the context of medical treatment, an inmate must prove two elements: (1) that he was

suffering from a “serious medical need,” and (2) that prison officials were deliberately

indifferent to the serious medical need. Estelle v. Gamble, 429 U.S. 97, 106 (1976).

       The first showing requires the court to objectively determine whether the medical need

was “sufficiently serious.” A medical need is “serious” if it is one that has been diagnosed by a

physician as mandating treatment, or one that is so obvious that even a lay person would easily

recognize the necessity for a doctor’s attention. Monmouth Cnty. Corr. Inst. Inmates v. Lanzaro,

834 F.2d 326, 347 (3d Cir. 1987).




                                                 6
       The second prong requires a court subjectively to determine whether the officials acted

with a sufficiently culpable state of mind. Deliberate indifference may be manifested by an

intentional refusal to provide care, delayed medical treatment for non-medical reasons, a denial

of prescribed medical treatment, or a denial of reasonable requests for treatment that results in

suffering or risk of injury. Durmer v. O’Carroll, 991 F.2d 64, 68 (3d Cir. 1993). A prisoner

must demonstrate that the official acted with more than mere negligence. Estelle, 419 U.S. at

105. To act with deliberate indifference, a prison official must both know of and disregard an

excessive risk to inmate health or safety. Farmer, 511 U.S. at 837. It is a “well-established rule

that mere disagreements over medical judgment do not state Eighth Amendment claims.” White

v. Napoleon, 897 F.2d 103 (3d Cir. 1990). Moreover, “[a] court may not substitute its own

judgment for diagnosis and treatment decisions made by prison medical staff members.”

Inmates of Allegheny Cnty. Jail v. Pierce, 612 F.2d 754, 762 (3d Cir. 1979).

       Here, Plaintiff’s Amended Complaint states a plausible claim for relief pursuant to the

Eighth Amendment. First, Plaintiff was diagnosed with Severe Depression for which he was

prescribed Prozac, and for which he was treated at the Butler County Prison during his initial

incarceration. Plaintiff has stated facts in the Amended Complaint to plausibly show that his

depressive condition was sufficiently serious pursuant to the first prong of the Estelle test. See

429 U.S. at 106.

       In addition, Plaintiff has stated facts to suggest that Defendant Schweitzer was

deliberately indifferent to his serious medical needs. She was aware of his diagnosed Depression

and his previous prescription for Prozac, and more importantly, of his mounting symptoms

relating to the 19-day delay before his prescription was restarted. See ECF No. 30 ¶ 8 at pp. 5-6

(Plaintiff “whined too much” and complained about his depression and withdrawal symptoms



                                                 7
“too much.”) See also Durmer, 991 F.2d at 68 (deliberate indifference may be manifested by the

denial of reasonable requests for care or delay in treatment that results in suffering or risk of

injury). Plaintiff sets out these withdrawal symptoms in the Amended Complaint. Plaintiff also

suggests that he was at risk for suicide. See ECF No. 30 ¶ 9 at p.7. In addition, in his responsive

brief, Plaintiff suggests that the withdrawal symptoms of Prozac are well known, including the

risk for suicide, and that abrupt withdrawal from Prozac has “proven medical conditions.” (ECF

No. 47 at 5 & 8.)

       Plaintiff has alleged enough facts to state a plausible claim for relief pursuant to the

Eighth Amendment. Therefore, the Motion to Dismiss Plaintiff’s Eighth Amendment claim as it

relates to Defendant Schweitzer will be denied.

       As to Defendant Wexford Health, Plaintiff attempts to allege two (2) theories of liability.

First, Plaintiff suggests that because Schweitzer is employed by Wexford Health, that it is liable

for her alleged misdeeds. (ECF No. 30 ¶¶ 4, & 6; ECF No. 47 at 7.) As a matter of law,

Wexford Health cannot be liable to Plaintiff pursuant to the theory of respondeat superior, and

therefore, any attempt by Plaintiff to advance this claim must be dismissed. See Monell v. Dep’t

of Soc. Servs., 436 U.S. 658, 691 (1978).

       Second, Plaintiff attempts to allege a Monell claim against Wexford Health. In Monell,

436 U.S. 658 (1978), the United States Supreme Court held that municipalities and other local

governmental units are persons subject to liability under 42 U.S.C. § 1983. In so ruling,

however, the Court declared that municipal liability may not be premised on the mere fact that

the governmental unit employed the offending official, that is, through application of the

doctrine of respondeat superior. Instead, the court concluded that a governmental unit may be

liable under § 1983 only when its policy or custom, whether made by its lawmakers or by those



                                                  8
whose edicts or acts may fairly be said to represent official policy, inflicts the injury. Monell,

436 U.S. at 694. The official policy requirement distinguishes acts of the municipality from acts

of employees of the municipality, thereby limiting liability to action for which the municipality

is actually responsible. Id.

       In finding municipal liability pursuant to § 1983, the plaintiff must identify the policy,

custom or practice of the municipal defendant that results in the constitutional violation. Id. at

690-91. A municipal policy is made when a decision-maker issues an official proclamation or

decision. Pembaur v. City of Cincinnati, 475 U.S. 469, 481 (1986), quoted in, Andrews v. City of

Philadelphia, 895 F.2d 1469, 1480 (3d Cir. 1990). A custom or practice, however, may consist

of a course of conduct so permanent and widespread that it has the force of law. Andrews, 895

F.2d at 1480. To establish municipal liability based upon a custom or practice, the plaintiff must

demonstrate that the decision-maker had notice that a constitutional violation could occur and

that the decision-maker acted with deliberate indifference to this risk. Berg v. County of

Allegheny, 219 F.3d 261, 276 (3d Cir. 2000). Finally, Plaintiff must show a causal connection

between the custom or policy and the violation of the constitutional right. Bielevicz v. Dubinon,

915 F.2d 845, 850-51 (3d Cir. 1990). That is, a plaintiff must demonstrate an affirmative link or

plausible nexus between the custom or practice and the alleged constitutional deprivation.

Bielevicz, 915 F.2d at 850-51.

       Liberally construing the Amended Complaint, which this Court must do on a motion to

dismiss a pro se complaint, the Court finds that Plaintiff has set forth enough facts to state a

plausible claim for Monell liability as to Wexford Health. Plaintiff alleges that “Gloria

purposely withheld treatment for possible personal or professional (company policy) reasons that

were not explained to me.” Plaintiff continues as follows:



                                                  9
                  Deliberate indifference may be shown by systemic deficiencies in
                  personnel, equipment, and procedures for addressing medical
                  needs. In this case, systemic deficiencies can be demonstrated by
                  Gloria’s unprofessional and intentional neglect. Wexford Health
                  Sources, Inc. as allowing this behavior after multiple grievances
                  and reports as to Ms Schweitzer’s activities.

(ECF No. 30 ¶ 9 at pp. 6-7.) Plaintiff suggests that Wexford Health was aware of the actions and

omissions of Defendant Schweitzer because Plaintiff reported his complaints via grievances and

reports directly to Wexford Health, and it acquiesced in her conduct by failing to take corrective

action. See City of Canton v. Harris, 489 U.S. 378 (1989) (Monell liability may be imposed

where a failure to act amounts to deliberate indifference to the rights of persons affected.) He

also alleges that a company policy may be the underlying basis for her conduct. Therefore, at the

motion to dismiss stage of this litigation, Plaintiff’s Monell claim will be permitted to proceed

into discovery.

         Likewise, Defendants’ Motion to Dismiss Plaintiff’s claim for punitive damages will also

be denied at this time.

         CLAIMS FOR DECLARATORY AND INJUNCTIVE RELIEF

         Plaintiff’s requests for injunctive and declaratory1 relief against these Defendants were

rendered moot by his transfer to SCI-Houtzdale, especially in the absence of any indication that

he will once again be confined at Butler County Prison. Sutton v. Rasheed, 323 F.3d 236, 248

(3d Cir. 2003). These claims for relief will be dismissed with prejudice.

B.       Motion to Dismiss by Butler County (ECF No. 36)

         In support of its Motion to Dismiss, Butler County argues that Plaintiff’s Amended

Complaint must be dismissed because 1) he has no constitutional right to a response to his

          1
            As noted by Defendants, “‘[d]eclaratory judgment is inappropriate solely to adjudicate past conduct. Nor
is declaratory judgment meant simply to proclaim that one party is liable to another.’” Defendants Brief in Support
of Summary Judgment, ECF No. 33 at 13 (quoting Corliss v. O’Brien, 200 F. App’x 80, 84 (3d Cir. 2006) (internal
citation omitted)).

                                                         10
grievances; 2) respondeat superior is not an appropriate basis to impose liability pursuant to §

1983; and 3) Monell liability is not implicated by the facts alleged in the Amended Complaint.

(Butler County’s Brief in Support of Motion to Dismiss, ECF No. 37 at 4-7.) As noted above,

Plaintiff did not file a response to Butler County’s Motion to Dismiss.

         Plaintiff’s Amended Complaint against Butler County must be dismissed. First, Plaintiff

alleges that Butler County is liable because it is the employer of Wexford Health’s medical staff.

(ECF No. 30 ¶ 9 at p.7.) As discussed above, respondeat superior liability will not support a

claim pursuant to § 1983. See Monell, 436 U.S. 691. Any attempt by Plaintiff to amend on this

basis would be futile as a matter of law.2

         To the extent that Plaintiff attempts to state a constitutional violation for Butler County’s

failure to respond to his grievances as referenced in paragraph 9 of the Amended Complaint, no

constitutional violation will arise from this alleged omission. See Burnside v. Moser, 138 F.

App’x 414, 416 (3d Cir. 2005) (prisoners do not have a constitution right to any grievance

procedure in the institution) (citing Flick v. Alba, 932 F.2d 728, 729 (8th Cir. 1991)). Any

attempt to amend this claim would be futile as a matter of law.

         Finally, Plaintiff alleges no facts to suggest Monell liability. Plaintiff alleges only that

Butler County “allowed” the behavior of Defendant Schweitzer. (ECF No. 30 ¶ 9 at p.7.) The

Amended Complaint does not suggest that a custom or policy of Butler County caused the

alleged violation of his civil rights. Conversely, he alleges that during his first incarceration at

Butler County Prison in December of 2016, he had no difficulties getting his medications. (ECF


         2
            This Court recognizes that the United States Court of Appeals for the Third Circuit has held that, in civil
rights cases, a court must give a plaintiff the opportunity to amend a deficient complaint—regardless of whether the
plaintiff requests to do so—when dismissing a case for failure to state a claim, unless doing so would be inequitable
or futile. See Fletcher-Harlee Corp. v. Pote Concrete Contractors, Inc., 482 F.3d 247, 251 (3d Cir. 2007). Given
this Court’s above analysis, it would be futile to allow Plaintiff to amend the Amended Complaint for a second time.


                                                          11
No. 30 ¶ 8 at p.3.) He does not suggest that Butler County Prison had a history of acquiescing to

the withholding of necessary medications. Taking all of Plaintiff’s allegations as true and

affording him every favorable inference, Plaintiff is unable to state a plausible claim of Monell

liability against Butler County. Based on the facts alleged in the Amended Complaint, any

attempt to amend would be futile. Therefore, the Motion to Dismiss filed by Butler County will

be granted.

IV     CONCLUSION

       For the foregoing reasons, the Motion to Dismiss filed by Gloria Schweitzer and Wexford

Health Sources, Inc. (ECF No. 32) will be granted in part and denied in part. It will be granted

as it relates to Plaintiff’s claims for injunctive and declaratory relief and as to any attempt by

Plaintiff to hold Wexford Health liable pursuant to the doctrine of respondeat superior. It will be

denied in all other respects and Plaintiff’s Eighth Amendment claim against Schweitzer, and

Monell claim against Wexford Health will proceed to discovery.

       The Motion to Dismiss filed by Defendant Butler County (ECF No. 36) will be granted.

       An appropriate Order will follow.

Dated: September 3, 2019

                                       BY THE COURT



                                       s/Lisa Pupo Lenihan
                                       LISA PUPO LENIHAN
                                       United States Magistrate Judge


cc:    Matthew S. Parker
       NM-9703
       SCI Houtzdale
       P.O. Box 1000
       Houtzdale, PA 16698

                                                  12
